As filed with the Securities and Exchange Commission on November 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21890 Keystone Mutual Funds (Exact name of registrant as specified in charter) 3600 Minnesota Drive, Suite 70 Edina, MN 55435 (Address of principal executive offices) (Zip code) Andrew Wyatt Cornerstone Capital Management, Inc. 3600 Minnesota Drive, Suite 70 Edina, MN 55435 (Name and address of agent for service) (952) 229-8100 Registrant's telephone number, including area code Date of fiscal year end: 6/30/13 Date of reporting period:9/30/12 Item 1. Schedule of Investments. Keystone Mutual Funds Schedule of Investments September 30, 2012 Security Description Shares Fair Value COMMON STOCKS - 97.4% Consumer Merchandising - 15.7% Amazon.com, Inc. * $ Apollo Group, Inc. * Burberry Group PLC ADR CBS Corporation Dicks Sporting Goods Dollar General Corporation * Tiffany & Co., Inc. VF Corporation Walt Disney Co. Consumer Staples - 9.3% British American Tobacco PLC ADR Coca Cola Co. Diageo PLC ADR Monster Beverage Corp * Energy - 8.9% Anadarko Petroleum Corporation Cobalt International Energy, Inc. * Hess Corporation Schlumberger Ltd. ^ Weatherford International, Ltd. * ^ Financial Institutions - 2.0% Capital One Financial Corp. Health Care Products - 12.5% Celgene Corp. * Gilead Sciences, Inc. * Hologic, Inc. * Illumina, Inc. * NuVasive, Inc. * Teva Pharmaceutical LTD ADR WellPoint, Inc. Industrials - 12.8% CSX Corporation Fluor Corp. Johnson Controls, Inc. Joy Global, Inc. Rockwell Automation, Inc. Textron Inc. Materials - 5.5% Freeport-McMoRan Copper & Gold, Inc. Mosaic Company Sherwin Williams Co. Technology Services - 21.9% Acme Packet, Inc. * Baidu, Inc. ADR * eBay Inc. * Google, Inc. * NetApp, Inc. * Opentable, Inc. * Qualcomm, Inc. The Western Union Company Visa, Inc. Technology Software - 8.8% Apple Computer, Inc. Citrix Systems, Inc. * TOTAL COMMON STOCKS (Cost $305,856,626) REAL ESTATE INVESTMENT TRUST - 1.3% Camden Property Trust TOTAL REAL ESTATE INVESTMENT TRUST (Cost $4,632,778) MUTUAL FUND INVESTMENTS - 1.6% Invesco STIC Prime Portfolio TOTAL MUTUAL FUND INVESTMENTS (Cost $5,838,221) Total Investments (Cost $316,327,625) - 100.3% Liabilities in Excess of Other Assets- (0.3)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non Income Producing Security ^ Foreign Issued Security (traded on U.S. Exchange) Tax Basis The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Large Cap Growth Fund Cost of Investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The valuation levels are not necessarily an indication of the risk associated with investing in these securities (or other investments).Care should be exercised in interpreting this information and/or using it for comparison with other mutual funds. As of September 30, 2012, the Fund’s investments in securities were classified as follows: Fair Value Measurements as of September 30, 2012 Using Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Securities Common Stocks $ (a) $
